        Case 2:16-cr-00428-HB Document 273 Filed 06/16/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA               :              CRIMINAL ACTION
                                       :
            v.                         :
                                       :
DAVID T. SHULICK                       :              NO. 16-428

                                    ORDER

           And now, this     16th   day of June 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED

that:

           (1)   the emergency motion of defendant David Shulick

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)

(Doc. # 254) is DISMISSED for lack of jurisdiction; and

           (2)   notwithstanding the dismissal of this motion, the

Court states, pursuant to Rule 37(a) of the Federal Rules of

Criminal Procedure, that it would not grant his motion for

compassionate release and that said motion is DENIED.



                                           BY THE COURT:


                                           /s/ Harvey Bartle III
                                                                        J.
